IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60051
                        Conference Calendar



JOE L. WARD,

                                         Plaintiff-Appellant,


versus

DAVID ALLEN, Supervisor,
Forrest County, Mississippi,
in his official capacity, et al.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 2:94-CV-418-PS
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Joe L. Ward has appealed the district court’s grant of

summary judgment, dismissing his action alleging failure to

provide him adequate medical attention when he was confined in

the Forrest County Jail.   As defendants, Ward named the members

of the county board of supervisors and the former sheriff.    These

defendants-appellees may not be held liable under 42 U.S.C.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-60051
                              - 2 -

§ 1983 on a theory of respondeat superior; and there is no

evidence that they knew of Ward’s medical needs or intended that

he be denied medical attention.   See Thompkins v. Belt, 828 F.2d

298, 303-05 (5th Cir. 1987).   Ward does not now argue otherwise.

See Al-Ra’id v. Ingle, 69 F.3d 28, 33 (5th Cir. 1995).

     JUDGMENT AFFIRMED.